Order entered July 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00416-CR

                           LISA ELIZABETH BROWN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-14114-P

                                            ORDER
       By letter dated July 20, 2015, the Court notified counsel that we had received information

appellant has died. We directed counsel to file within ten days, either a motion to abate the

appeal due to appellant’s death or written verification that appellant has not died. The Court now

has before it the July 21, 2015 motion to abate the appeal due to appellant’s death.

       We GRANT the motion. Pursuant to Texas Rule of Appellate Procedure 7.1(a)(2), we

PERMANENTLY ABATE the appeal.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE